HORNBECK, J.
Submitted on motion of respondent to dismiss the appeal for the reason that this court is without jurisdiction.
Memo is submitted with the motion to which, upon submission of the motion on the 7th of October, counsel for relator took leave to file answer brief within one day, if desired. Such brief has not been provided.
Upon the law of the case, we sustain the motion. There seems to be no doubt that the action of mandamus in Ohio is at law and not in chancery, therefore, under Article 4, §6, of the Constitution of Ohio, is not appealable.
State ex Carson v Board of Education, 115 Oh St 55, 152 NE 646;
State ex Welch v Deneen, 7 Oh Ap 117, 28 O. C. A. 543, 38 O. C. C. 652;
State ex Davis v Butler County, 9 Oh Ap 299;
State ex Franke v Minshall, 10 Oh Ap 86, 2 Ohio Jur., Par. 97.
ALLREAD, PJ, and KUNKXE, J, concur.